                                          Case 3:20-cv-02951-MMC Document 40 Filed 10/09/20 Page 1 of 1




                                  1                            IN THE UNITED STATES DISTRICT COURT

                                  2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      O'BRIEN SALES AND MARKETING,                  Case No. 20-cv-02951-MMC
                                         INC.,
                                  5
                                                      Plaintiff,                       ORDER GRANTING DEFENDANT'S
                                  6                                                    MOTION TO DISMISS; DISMISSING
                                                v.                                     FIRST AMENDED COMPLAINT WITH
                                  7                                                    LEAVE TO AMEND
                                         TRANSPORTATION INSURANCE
                                  8      COMPANY,
                                  9                   Defendant.

                                  10

                                  11          Before the Court is defendant Transportation Insurance Company’s

                                  12   (“Transportation”) Motion, filed August 4, 2020, “to Dismiss Plaintiff’s First Amended
Northern District of California
 United States District Court




                                  13   Complaint.” Plaintiff O’Brien Sales and Marketing, Inc. (“O’Brien”) has filed opposition, to

                                  14   which Transportation has replied. The matter came on regularly for hearing on October

                                  15   9, 2020. G. David Godwin of Squire Patton Boggs (US) LLP appeared on behalf of

                                  16   Transportation; Matthew S. Weiler of Schneider Wallace Cottrell Konecky LLP appeared

                                  17   on behalf of O’Brien.

                                  18          The Court, having considered the parties’ respective written submissions as well

                                  19   as the arguments of counsel at the hearing, finds, for the reasons stated on the record at

                                  20   the hearing, O’Brien has not plausibly alleged a covered loss under the subject policy.

                                  21          Accordingly, the Motion to Dismiss is hereby GRANTED, and O’Brien is

                                  22   hereby afforded leave to file, no later than November 2, 2020, its Second Amended

                                  23   Complaint.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: October 9, 2020
                                                                                               MAXINE M. CHESNEY
                                  27                                                           United States District Judge
                                  28
